                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 CARLOS KING, THADDEUS KAROW, JAMES
 PRICE, CRAIG ALAN SUSSEK, and VICTORIANO
 HEREDIA, on behalf of themselves and all others
 similarly situated,

                             Plaintiffs,
        v.

 STEVEN LANDREMAN, Acting Chairperson and                        OPINION and ORDER
 Commissioner of the Wisconsin Parole Commission;
 DANIELLE LACOST, Commissioner of the Wisconsin                       19-cv-338-jdp
 Parole Commission; DOUGLAS DRANKIEWICZ,
 Commissioner of the Wisconsin Parole Commission,
 KEVIN CARR, Secretary-Designee of the Wisconsin
 Department of Corrections; and MARK HEISE,
 Director of the Bureau of Classification and Movement,
 in their official capacities,

                             Defendants.


       Plaintiffs are Wisconsin prisoners who contend that state officials are denying them a

meaningful opportunity to obtain release, in violation of their right to be free from cruel and

unusual punishment under the Eighth Amendment, their right to due process under the

Fourteenth Amendment, and their right to a jury trial under the Sixth Amendment. The court

has screened the complaint in accordance with 28 U.S.C. § 1915A and allowed plaintiffs to

proceed on each of their claims. Dkt. 6.

       Two competing motions are now before the court: (1) defendants’ motion to dismiss

the case, or, in the alternative, to stay the case pending a decision in Mathena v. Malvo,

No. 18-217 (U.S.), Dkt. 11; and (2) a motion to set a scheduling conference to begin discovery,

Dkt. 19. The court is persuaded that Mathena could have a significant effect on the outcome
of this case, so the court will grant the motion to stay and deny the motion to set a scheduling

conference.



                                          ANALYSIS

       Most of plaintiffs’ claims in this case rest on three Supreme Court decisions: Montgomery

v. Louisiana, 136 S. Ct. 718 (2016), Miller v. Alabama, 567 U.S. 460 (2012), and Graham v.

Florida, 560 U.S. 48 (2010). In Graham, the Court held that the Eighth Amendment prohibits

a juvenile offender convicted of a nonhomicide crime from being sentenced to life in prison

without the possibility of parole. In Miller, the Court held that the Eighth Amendment

prohibits a sentencing scheme that mandates life in prison without the possibility of parole for

juvenile homicide offenders. In Montgomery, the Court held that Miller has retroactive effect in

cases on collateral state review.

       The plaintiffs in this case allege that they were juveniles at the time they committed

their crimes. None of them were sentenced to life in prison without parole and they are not

challenging the validity of their sentences. Instead, plaintiffs are asking the court to extend

Montgomery, Miller, and Montgomery to the parole context. Specifically, plaintiffs contend that

those cases require the parole commission to give plaintiffs a “meaningful opportunity to obtain

release based on demonstrated maturity and rehabilitation” and that defendants have failed to

provide that opportunity by repeatedly relying on improper criteria to deny plaintiffs parole.

       Defendants seek a stay of this case pending a decision in Mathena v. Malvo, No. 18-217

(U.S.), on the ground that Mathena could be dispositive of many of plaintiffs’ claims. In Malvo

v. Mathena, 893 F.3d 265 (4th Cir. 2018), the court of appeals interpreted Miller and




                                               2
Montgomery as applying not just to sentencing schemes in which life without parole is a required

sentence but also to situations in which imposing life without parole is a matter of discretion:

              To be sure, all the penalty schemes before the Supreme Court in
              both Miller and Montgomery were mandatory. Yet the Montgomery
              Court confirmed that, even though imposing a life-without-parole
              sentence on a juvenile homicide offender pursuant to a mandatory
              penalty scheme necessarily violates the Eighth Amendment as
              construed in Miller, a sentencing judge also violates Miller’s rule
              any time it imposes a discretionary life-without-parole sentence
              on a juvenile homicide offender without first concluding that the
              offender’s “crimes reflect permanent incorrigibility,” as distinct
              from “the transient immaturity of youth.” And we are not free to
              conclude, as the Warden argues, that Montgomery’s articulation of
              the Miller rule was mere dictum. To the contrary, Montgomery
              stated clearly that, under Miller, the Eighth Amendment bars life-
              without-parole sentences for all but those rare juvenile offenders
              whose crimes reflect permanent incorrigibility. Indeed, this scope
              was the basis for its holding that Miller announced a substantive
              rule that applies retroactively to cases on collateral review. And
              because Montgomery explicitly articulated the rule in Miller that it
              was retroactively applying, the district court could not have
              violated Teague in applying that rule. The Warden may well
              critique the Supreme Court’s ruling in Montgomery—as did Justice
              Scalia in dissent, but we are nonetheless bound by Montgomery’s
              statement of the Miller rule.

Malvo, 893 F.3d at 274 (internal citations omitted). The question presented in Mathena is

whether the Fourth Circuit erred in concluding that Miller and Montgomery apply to

discretionary sentencing schemes. See Petition for Writ of Certiorari, at i, Mathena v. Malvo,

2018 WL 3993386. And that was a significant issue discussed during the oral argument before

the Supreme Court. See Transcript of Oral Argument, at 15–17, 25–26, 36–39, 46, 47–48,

Mathena v. Malvo, 2019 WL 5212705. Because Wisconsin has a discretionary sentencing

scheme (it doesn’t require a life-without-parole sentence under any circumstance) and none of

the plaintiffs were sentenced to life without the possibility of parole, defendants contend that




                                               3
Mathena could foreclose relief to plaintiffs if the Supreme Court determines that the rule from

Miller and Montgomery doesn’t apply to discretionary sentencing schemes like Wisconsin’s.

       In response, plaintiffs say that Mathena “cannot possibly resolve the issues presented

here because the[] questions [in this case] have not been raised in” Mathena. Dkt. 16, at 53.

But that is incorrect. It is true that the Supreme Court is not being asked to decide whether

Miller and Montgomery apply to the parole context. But the Eighth Amendment claim of any

plaintiff convicted of homicide rests on an assumption that Miller and Montgomery apply to

discretionary sentencing schemes. So any Eighth Amendment claim of a plaintiff convicted of

homicide would fail if the Supreme Court limits Miller and Montgomery to mandatory

sentencing schemes. Although plaintiffs are also raising claims under the Due Process Clause

and the Sixth Amendment, plaintiffs rely on Miller and Montgomery for those claims too. See

Dkt. 16, at 34 (“[U]nder Graham, Miller and Montgomery, juvenile lifers have a liberty interest

in a meaningful parole review.” (internal quotations and alterations omitted)); id.at 44–45

(relying on Miller and Montgomery for Sixth Amendment argument).

        Because the scope of Miller and Montgomery is a central issue in this case, and the

Supreme Court will be addressing the scope of Miller and Montgomery in Mathena, it makes

sense to stay this case pending a decision in Mathena. This court has taken this approach before.

See, e.g., Whitford v. Gill, No. 15-cv-421-jdp, 2019 WL 294800, at *2 (W.D. Wis. Jan. 23,

2019) (granting partial stay in light of two pending cases before the Supreme Court); Lewis, J.

v. Epic Sys. Corp., No. 15-cv-82-bbc, 2017 WL 3575648, at *1 (W.D. Wis. Feb. 8, 2017)

(staying case pending Supreme Court decision); Wisconsin Club for Growth, Inc. v. Myse, No. 10-

cv-427-wmc, 2010 WL 4024932, at *8 (W.D. Wis. Oct. 13, 2010) (staying case pending a

decision from the Wisconsin Supreme Court). Particularly because plaintiffs are seeking an


                                               4
extension of current law, allowing plaintiffs’ claims to proceed before receiving guidance from

the Supreme Court could lead to a significant waste of party and judicial resources.

       Plaintiffs point out that one of them, Craig Sussek, was convicted of attempted

homicide rather than homicide, so his claim rests on Graham rather than Miller and Montgomery.

But one plaintiff’s claim isn’t a persuasive reason to allow the entire case to go forward. If

plaintiffs believe that Sussek is not similarly situated to the other plaintiffs and he can litigate

his claims without relying on Miller or Montgomery, plaintiffs may file a motion to sever Sussek’s

claims under Federal Rule of Civil Procedure 42 so his claims can proceed.



                                             ORDER

       IT IS ORDERED that:

           1. Plaintiffs’ motion to set a scheduling conference, Dkt. 19, is DENIED.

           2. Defendants’ motion to dismiss the case, or, in the alternative, to stay the case,
              Dkt. 11, is DENIED as to the motion to dismiss and GRANTED as to the
              motion to stay.

           3. This case is STAYED pending a decision in Mathena v. Malvo, No. 18-217 (U.S.).
              Once the Supreme Court decides Mathena, the court will seek input from the
              parties regarding how they believe this case should proceed.

       Entered November 14, 2019.

                                              BY THE COURT:

                                              /s/
                                              ________________________________________
                                              JAMES D. PETERSON
                                              District Judge




                                                 5
